Citation Nr: 0948372	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2003 rating decision 
issued in August 2003, in which the RO, in pertinent part, 
declined to reopen previously-denied claims for service 
connection for degenerative arthritis of the cervical spine 
and for a right foot disability and denied a claim for 
service connection for PTSD.

In May 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.

In a September 2005 decision, the Board determined that the 
newly-submitted evidence satisfied the evidentiary 
requirements of 38 C.F.R. § 3.156(a) (2005), and granted the 
Veteran's request to reopen the previously-denied claims for 
service connection for degenerative arthritis of the cervical 
spine and for a right foot disability.  38 U.S.C.A. § 5108 
(West 2002).  However, in that same decision, the Board 
denied both claims on the merits of the case and remanded the 
Veteran's claim for service connection for PTSD for further 
development.  The Veteran appealed the Board's denial of 
service connection for cervical spine and right foot 
disabilities to the United States Court of Appeals for 
Veterans Claims (Court).

In a May 2007 Order, the Court granted a Joint Motion for 
Partial Remand (joint motion) filed by counsel for both 
parties and that part of the Board's September 2005 decision 
that denied (1) service connection for degenerative arthritis 
of the cervical spine (neck), and (2) service connection for 
a right foot disability, was remanded for compliance with 
instructions in the joint motion.  With respect to those 
instructions, the parties instructed that that portion of the 
Board decision-pertaining to the remand of the claim for 
service connection for PTSD-was not be disturbed by the 
Court.  

In September 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
case now is before the Board for further appellate 
consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  In light of this holding, 
and the fact that the Veteran has been diagnosed with various 
psychiatric disorders, the issue on the title page has been 
recharacterized.

The appeal is again REMANDED to the RO.  VA will notify the 
Veteran if further action, on his part, is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations, the 
Board must remand back to RO for further development.

Cervical Spine and Right Foot Disabilities

In its September 2007 remand, the Board instructed VA to 
schedule the Veteran for an orthopedic examination to 
determine the nature and etiology of any cervical spine and 
right foot disability after reviewing the claims file and 
examining the Veteran.  Both private and VA treatment records 
and examination reports reflect treatment for arthritis and 
degenerative disc disease (DDD) of the cervical spine and 
plantar fasciitis and degenerative changes of the first 
metatarsophalangeal joint of the right foot.  With regard to 
plantar fasciitis, the Board notes that the Court held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long 
as the Veteran had a diagnosed disability during the pendency 
of the claim, service connection requiring a current 
disability was satisfied.  However, the VA examiner did not 
render a nexus opinion with regard to either of the right 
foot disabilities.  Moreover, her nexus opinion with regard 
to a cervical spine disability was factually incorrect.  In 
this regard, the Board notes that the examiner indicated 
that, after reviewing the claims file, she did not find any 
records (private or service) that noted a neck injury or any 
type of ongoing treatment between 1965 and 1996, a 30-year 
period.  However, the claims file shows complaints of, and 
treatment for, neck pain beginning in May 1979, a diagnosis 
of arthritis in the upper neck by examination in January 1980 
and by x-rays in May 1981, a private evaluation reflecting no 
known injury to his neck and a diagnosis of anxiety reaction 
in May 1981, and a 6-year history of neck pain in November 
1982.  Subsequently, the Veteran was diagnosed with DDD of 
the cervical spine.  

Accordingly, the case will be remanded for another review and 
for an opinion as to whether any cervical spine or right foot 
disability is due to service.

Pyschiatric Disorder, to Include PTSD

In its September 2007 remand, the Board instructed VA to 
attempt to verify the Veteran's claimed in-service stressors.  
In particular, the U.S. Army & Joint Services Records 
Research Center (JSRRC) was to research deck logs and other 
records for the USS CONSTELLATION for the period from 
August 1, 1964 to September 30, 1964, for evidence of a fatal 
accident which may have occurred during carrier flight deck 
operations.  Then, if an only if, a stressor was verified, 
the Veteran was to be scheduled for a VA examination to 
determine the diagnosis for any psychiatric disorder present 
and, if PTSD was found, the specific stressor.  Specifically, 
the examiner was to opine as to whether the circumstances of 
a pilot-acquaintance-LTJG Everett Alvarez, Jr.-being shot 
down and imprisoned met the diagnostic criteria for PTSD.  
The JSRRC's response revealed that, while landing two F-4B 
aircraft, in two separate incidents, the aircraft experienced 
collapsed nose landing gears in August 1964, which resulted 
in damage to the aircraft but no apparent injuries; that, on 
September 11, 1964, an explosion in compartment 03-212-3M 
resulted in one death and three injuries; and that the deck 
logs also documented several minor injuries but provided no 
details other than the names of the injured.  In his stressor 
statement, the Veteran specifically indicated that LTJG 
Richard C. Sather was killed in action in the Gulf of Tonkin 
in early August 1964, that LTJG Everett Alvarez, Jr. was shot 
down and imprisoned, and that AOAN James P. Powell died at 
sea in September 1964.  However, neither the RO nor the JSRRC 
provided the names of the navy personnel and, as a result, 
the RO determined that no stressors had been verified.  So 
the Veteran was not scheduled for a VA psychiatric 
examination.  

In light of the above, the Board finds that the RO has not 
made reasonable attempts to verify the Veteran's claimed in-
service stressor(s).  On remand, VA must make reasonable 
efforts to verify the Veteran's claimed stressor(s) through 
appropriate channels.  See 38 U.S.C.A. § 5103A.  

Here, the record includes a July 2003 VA PTSD examination 
report showing a PTSD diagnosis on the basis of the Veteran's 
non-verified history of in-service stressors and a diagnosis 
of cyclothymic disorder.  See, e.g., West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  As the Veteran has been diagnosed 
with depression, PTSD, cyclothymic disorder, and anxiety 
reaction, he should be afforded a VA psychiatric examination 
to determine the etiology of any psychiatric disorder found 
to be present.  If at least one the Veteran's stressor(s) is 
verified, the examiner should indicate whether the Veteran 
has PTSD due to a verified stressor(s), as well as an opinion 
as to whether any currently diagnosed psychiatric disorder is 
related to service. 

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  Only selected medical 
records have been associated with the claims file from the 
Redding VA Outpatient Clinic from December 20, 1995 to March 
15, 2001 and from April 12, 2002 to May 11, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, VA must obtain all outstanding 
treatment records from the above VA medical facility, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Redding VA Outpatient 
Clinic dated prior to December 20, 1995, 
between March 15, 2001 and April 12, 
2002, and after May 11, 2007.  All 
records and/or responses received should 
be associated with the claims file.  

2.  Undertake appropriate research to try 
to corroborate the Veteran's stressors 
while attached to the USS CONSTELLATION 
for the period from August 1, 1964 to 
September 30, 1964, to include: (1) LTJG 
Richard C. Sather being killed in action 
in the Gulf of Tonkin in early August 
1964, (2) LTJG Everett Alvarez, Jr. being 
shot down and imprisoned, and (3) AOAN 
James P. Powell dying at sea in September 
1964.  In particular, the RO should 
obtain copies of ship/deck logs and 
histories for the USS CONSTELLATION for 
the period from August 1, 1964 to 
September 30, 1964.

If any research efforts by the RO are 
unsuccessful in verifying the reported 
in-service stressor(s), then the RO 
should request verification of the 
reported in-service stressor events 
through the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and/or other appropriate 
depository, such as the Naval 
Historical Research Center and/or the 
service department.  The RO should 
provide the JSRRC or other depository 
with the appropriate information, as 
needed, showing service dates, duties, 
and units of assignment and copies of 
the Veteran's stressor statements and 
testimony.  The JSRRC or other 
depository should be requested to 
attempt to verify three claimed 
stressor(s) enumerated above.  The 
Naval Historical Research Center and/or 
the service department should be asked 
whether the Veteran's duties of the 
flight deck would have included sea 
rescue of downed pilots. 

3.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
a VA psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) which may be present, to 
include PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
further indicated tests and studies (to 
include psychological studies, if 
warranted) should be accomplished (with 
all results made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should identify all current 
psychiatric disorder(s) found.  With 
respect to each psychiatric diagnosis, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder was 
incurred in or is otherwise related to 
the Veteran's military service.  

If, and only if, the RO research or the 
JSRRC or other depository confirms any 
claimed in-service stressor incident, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran currently 
has PTSD related to such verified in-
service stressor(s).  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss the opinion given by the VA 
psychologist in the July 2003 VA 
examination report.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.

4.  Make the claims file available for 
review by an orthopedic physician.  After 
reviewing the claims file, the physician 
should offer an opinion as to the most 
probable etiology and date of onset of 
each of the following disorders-
arthritis and DDD of the cervical spine, 
plantar fasciitis and degenerative 
changes of the first metatarsophalangeal 
joint of the right foot-and indicate 
whether each such disorder was at least 
as likely as not (50 percent or greater 
probability) incurred in or aggravated by 
service, to include an in-service injury 
or any incident occurring during the 
Veteran's period of military service from 
January 1964 to December 1965.  The 
orthopedic physician should opine whether 
the evidence indicates that arthritis of 
the cervical spine or of the first 
metatarsophalangeal joint of the right 
foot was manifest within one year of the 
Veteran's discharge from service.  (The 
Veteran served on active duty until 
December 19, 1965.)

The physician should clearly outline the 
rationale for any opinion expressed, to 
include discussion of the January and 
March 2009 examiner's opinion and 
addendum.  If any requested medical 
opinion cannot be given, the physician 
should state the reason why.

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims for 
service connection.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
attorney should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


